                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION


VERSUS                                                           NO. 14-284


DARREN SHARPER                                                   SECTION: “H”



                                ORDER AND REASONS
        Before the Court is Defendant Darren Sharper’s Petition for Relief under
28 U.S.C. § 2255 (Doc. 557). For the following reasons, the Petition is DENIED.


                                     BACKGROUND
        On December 12, 2014, the Government charged Defendant Darren
Sharper with distributing controlled substances to three women with the
intent to commit rape, a crime of violence. 1 On May 29, 2015, Sharper entered
a plea of guilty pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) in
exchange for a sentence of 108 months in prison. 2 After considering the
Presentence Investigation Report and for reasons stated on the record, the
Court rejected the 11(c)(1)(C) agreement.




1   Doc. 1.
2   See FED. R. CRIM. P. 11(c)(1)(C) (providing that a court is bound to render an agreed-upon
    sentence if the court accepts the agreement).

                                               1
         The Court then gave Sharper the opportunity to withdraw his guilty
plea. He did not do so. Instead, he entered into a plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(B). 3 This Court ultimately
sentenced Sharper to 220 months in prison.
         As part of his plea agreement, Sharper waived his right to directly appeal
his sentence. 4 He nonetheless directly appealed his sentence to the Fifth
Circuit on the grounds that he did not, in fact, waive his right to appeal his
sentence and that this Court erred when calculating the appropriate
Sentencing Guidelines for Sharper’s sentence. The Government moved to
dismiss Sharper’s appeal based on Sharper’s waiver, and the Fifth Circuit
granted the motion.
         On July 31, 2018, Sharper timely filed the instant Petition seeking post-
conviction relief under 28 U.S.C. § 2255. Sharper essentially argues that this
Court should vacate his 220-month sentence because his attorneys allegedly
did not tell him that he was waiving his right to appeal the sentence as part of
his plea agreement. Specifically, Sharper alleges the following:
         Petitioner was denied his right to effective assistance of counsel as
         provided by the Sixth and Fourteenth Amendments of the United
         States Constitution when trial counsel failed to ensure that his
         guilty plea was knowingly and validly made, by failing to
         adequately counsel him on his plea agreement, failing to preserve
         his rights for direct appeal, and failing to object to the trial court’s
         participation in plea negotiations.
The Government opposes Sharper’s Petition.



3   See id. 11(c)(1)(B) (providing that a court is not bound by a sentencing recommendation
    within a plea agreement).
4   Sharper did not, however, waive his right to “raise a claim of ineffective assistance of
    counsel in an appropriate proceeding.” Doc. 83 at 3 (Sharper’s initial plea agreement); Doc.
    284 at 2 (Sharper’s supplemental plea agreement that incorporated by reference all
    provisions of his initial plea agreement except the one regarding the agreed-upon term of
    108 months in prison).

                                                2
                                LEGAL STANDARD
    I.   28 U.S.C. § 2255
         28 U.S.C. § 2255(a) provides a prisoner four grounds upon which he may
seek relief from his sentence: (1) “that the sentence was imposed in violation
of the Constitution or laws of the United States;” (2) “that the court was
without jurisdiction to impose such sentence;” (3) “that the sentence was in
excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 5 If a court finds that any of the four
grounds exist, the court “shall vacate and set the judgment aside and shall
discharge the prisoner or resentence him or grant a new trial or correct the
sentence as may appear appropriate.” 6 Nevertheless, “[r]elief under § 2255 is
‘reserved for transgressions of constitutional rights and for a narrow range of
injuries that could not have been raised on direct appeal and would, if
condoned, result in a complete miscarriage of justice.’” 7 “A district court may
deny a § 2255 motion without conducting any type of evidentiary hearing if ‘the
motion and the files and records of the case conclusively show that the prisoner
is entitled to no relief.’” 8
II.      Ineffective assistance of counsel
         “The Sixth Amendment requires effective assistance of counsel at critical
stages of a criminal proceeding,” which includes “during sentencing in both
noncapital and capital cases.” 9 But “the right to counsel does not guarantee



5   28 U.S.C. § 2255(a).
6   Id. § 2255(b).
7   United States v. Casby, No. 11-0130, 2018 WL 6602088, at *2 (E.D. La. Dec. 17, 2018)
    (Fallon, J.) (quoting United States v. Acklen, 47 F.3d 739, 741 (5th Cir. 1995)).
8   United States v. Jauregui, No. 13-67, 2018 WL 321708, at *2 (E.D. La. Jan. 8, 2018)
    (Zainey, J.) (quoting U.S. v. Arguellas, 78 Fed. Appx. 984, 986 (5th Cir. 2003)).
9   Lafler v. Cooper, 566 U.S. 156, 165 (2012) (internal citations omitted).

                                            3
error-free counsel.” 10 The Supreme Court in Strickland v. Washington
established a two-part test to determine when a defendant’s right to effective
assistance of counsel has been violated. 11 “To demonstrate that counsel was
constitutionally ineffective, a defendant must show that [1] counsel’s
representation ‘fell below an objective standard of reasonableness’ and [2] that
he was prejudiced as a result.” 12
       “When evaluating the first Strickland criterion, [the Court] ‘must
indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.’” 13 Courts “must make ‘every effort
. . . to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.’” 14 Overall, “judicial scrutiny of
counsel’s performance must be highly deferential.” 15
       “To establish Strickland prejudice a defendant must ‘show that there is
a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.’” 16 “A failure to establish either
deficient performance or resulting prejudice defeats the [defendant’s] claim.” 17




10       United States v. Freeman, 818 F.3d 175, 178 (5th Cir. 2016).
11 Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984)
12 Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (quoting Strickland, 466 U.S. at 688)

   (emphasis added).
13 United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting Strickland, 466 U.S. at

   689).
14 Id. at 294 (quoting Strickland, 466 U.S. at 689).
15 Id. (quoting Strickland, 466 U.S. at 689).
16 Lafler, 566 U.S. at (2012) (quoting Strickland, 466 U.S. at 694).
17 United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999) (citing Strickland, 466 U.S. at

   697).

                                              4
                                LAW AND ANALYSIS
       Defendant Sharper alleges that his Sixth Amendment right to effective
counsel was violated on the ground that his trial counsel: (1) “failed to ensure
that his guilty plea was knowingly and willingly made;” (2) failed to
“adequately counsel him on his plea agreement;” (3) failed to “preserve his
rights for direct appeal;” and (4) failed to “object to the trial court’s
participation in plea negotiations. 18
       A lawyer does not act unreasonably—and thus does not provide
ineffective assistance of counsel—when the record shows that a defendant
admitted in open court to understanding the terms of his plea agreement and
to having reviewed the agreement with his counsel. 19 Sharper admitted in open
court on two separate occasions that he understood the terms of his plea
agreement and that he had reviewed the terms of it with his counsel. The first
instance occurred during Sharper’s rearraignment on May 29, 2015. Sharper’s
attorneys, Kyle Schonekas and Billy Gibbens, attended the hearing. On that
day, Sharper swore to tell the truth in court. 20 The following statements were
made during the Court’s colloquy with Sharper at the rearraignment:



18 Doc. 557-1 at 1.
19 See United States v. York, No. 3:11-111, 2014 WL 354631, at *3 (M.D. La. Jan. 23, 2014)
   (Jackson, J.) (holding that counsel’s representation was not ineffective where record
   showed that the defendant admitted in court that counsel had reviewed the contents of the
   plea with the defendant before the plea hearing); United States v. Jimenez-Ramos, No.
   8:10CR238, 2013 WL 2237858, at *3 (D. Neb. May 21, 2013) (holding that counsel’s
   representation was not ineffective where the defendant admitted in court that he had
   discussed his case and his plea agreement with his attorney before his plea); and
   Diekemper v. United States, No. 11-154, 2013 WL 811471, at *6 (S.D. Ill. Mar. 5, 2013)
   (holding that counsel’s representation was not ineffective where record showed that the
   defendant “answered affirmatively at his plea hearing when asked whether he had
   discussed his plea agreement with his attorney before signing it”). See also United States
   v. Hurt, 742 F. App’x 857, 858 (5th Cir. 2018) (“The rearraignment transcript establishes
   that the guilty plea was knowing and voluntary and that [the defendant] received close
   assistance of counsel.”) (citing Blackledge v. Allison, 431 U.S. 63, 74 (U.S. 1977));
20 Doc. 85 at 3.



                                             5
       THE COURT: Did you have any difficulty reviewing the
       paperwork associated with this case?
       THE DEFENDANT: No, ma’am. 21
       ...
       THE COURT: Do you fully understand that by pleading guilty you
       are waiving your right to appeal and contest your sentence in any
       post-conviction proceedings except under those very limited
       circumstances outlined in the plea agreement?
       THE DEFENDANT: Yes, ma’am. 22
       ...
       THE COURT: Mr. Sharper, are you pleading guilty because you
       are, in fact, guilty?
       THE DEFENDANT: Yes, ma’am. 23
       ...
       THE COURT: Have you had an opportunity to discuss with your
       attorney the facts of your case and any possible defenses you may
       have?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Are you satisfied with the advice and services of
       your attorneys?
       THE DEFENDANT: Yes, ma’am. 24
At one point, the Court asked Mark Miller, an Assistant United States
Attorney, to summarize the plea agreement between the Government and
Sharper. Miller noted that the agreement provided that Sharper “waived
certain appellate rights, post-conviction rights, limited specifically as the




21 Doc. 85 at 5.
22 Doc. 85 at 15.
23 Doc. 85 at 16.
24 Doc. 85 at 17–18.



                                      6
Court has indicated during the Court’s previous colloquy.” 25 Later on, the
following statements were made:
       THE COURT: Mr. Sharper, do you have any questions regarding
       the plea agreement?
       THE DEFENDANT: No, ma’am. 26
       ...
       THE COURT: Do you fully understand the consequences of your
       plea of guilty?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Are you pleading guilty because you are, in fact,
       guilty?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Are you pleading guilty voluntarily and of your own
       free will?
       THE DEFENDANT: Yes, ma’am. 27
At the time of his rearraignment, the record shows that Sharper knew the
terms of his plea agreement and that his attorneys worked closely with him in
counseling him throughout his case.
       Slightly complicating this issue of Sharper’s knowledge is the fact that
the Court rejected the 11(c)(1)(C) agreement that the Government and Sharper
presented to this Court at Sharper’s rearraignment. Nevertheless, Sharper
ultimately pleaded guilty pursuant to an agreement that incorporated all the
same provisions of Sharper’s original agreement with one notable substitution:
the provision regarding 11(c)(1)(C) had been swapped for one referencing




25 Doc. 85 at 19.
26 Doc. 85 at 20.
27 Doc. 85 at 25.



                                       7
11(c)(1)(B). 28 Thus, Sharper’s plea agreement included a provision that waived
his right to directly appeal his sentence.
       During Sharper’s subsequent plea hearing, which occurred on March 22,
2016, the Court asked the Government to summarize the plea agreement that
the parties had entered into. Michael McMahon, an Assistant United States
Attorney, explained that the agreement was “actually a supplement to the
agreement reached that is reflected in Record Document 83. 29 He explained
that the agreement was memorialized in a letter. 30 The following colloquy then
ensued among the Court, McMahon, Sharper, and Gibbens:
       MR. McMAHON: . . . I have a letter dated today. Mr. Sharper, have
       you had a chance to review this letter?
       THE DEFENDANT: Yes, sir.
       MR. McMAHON: Mr. Gibbens, have you?
       MR. GIBBENS: Yes.
       MR. McMAHON: And is that your signature, Mr. Sharper?
       THE DEFENDANT: Yes, sir.
       MR. McMAHON: Mr. Gibbens, your signature?
       MR. GIBBENS: Yes.
       MR. McMAHON: Signifying that you understand and accept the
       terms of this supplemental agreement, which, again, complements
       Document 83, which was your plea agreement entered into on May
       29th of 2015. Correct?
       THE DEFENDANT: Yes, sir.
       MR. McMAHON: Do you have any questions of me? Do you have
       any complaints? Now is the time to raise it.


28 See Doc. 284 at 2 (“The parties stipulate that the remaining terms outlined in Record
   Document 83 [Sharper’s original plea agreement] remain in place, and that agreement is
   incorporated in full by reference as if set forth fully herein, excepting the original, now
   rejected Rule 11(c)(1)(C) provision.”).
29 Doc. 551 at 4.
30 Id.



                                              8
THE DEFENDANT: No, sir.
MR. McMAHON: All right. Do you accept the terms of this
agreement?
THE DEFENDANT: Yes, sir.
MR. McMAHON: Mr. Gibbens, do you?
MR. GIBBENS: Yes.
MR. McMAHON: And, Your Honor, I would file the -- I’d offer this
into the record, the original.
THE COURT: Mr. Gibbens, is this the plea agreement that your
client has entered into?
MR. GIBBENS: Yes, ma’am.
THE COURT: And is this -- I've previously been provided -- is this
the same plea agreement that was previously provided to my
office?
MR. McMAHON: It is, Your Honor. Yes.
THE COURT: Okay. Let this be entered into the record. Mr.
Sharper, did you understand the comments made by Mr. McMahon
in reviewing the plea agreement?
THE DEFENDANT: Yes, ma’am.
THE COURT: Is that your understanding of the plea agreement
entered in this case?
THE DEFENDANT: Yes, ma’am.
THE COURT: Have you read the plea agreement?
THE DEFENDANT: Yes, ma’am.
THE COURT: And did you understand everything in the
agreement?
THE DEFENDANT: Yes, ma’am.
THE COURT: Okay. Is there anything either in the agreement or
articulated by Mr. McMahon this morning with which you
disagree?
THE DEFENDANT: No, ma’am.



                                9
       THE COURT: Is there anything that has been left out of the plea
       agreement?
       THE DEFENDANT: No, ma’am. No, ma’am.
       THE COURT: Is there anything you want me to explain to you?
       THE DEFENDANT: No, ma’am. 31


       ...
       THE COURT: I'm going to ask you again: Do you fully understand
       the charges against you?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Do you fully understand the consequences of your
       plea of guilty?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Are you pleading guilty -- have you pled guilty
       because you are, in fact, guilty?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: Have you pled guilty voluntarily and of your own
       free will?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: And although you’ve indicated throughout these
       proceedings that you want to persist in your plea of guilty, do you
       realize at this moment I would allow you to still withdraw your
       plea of guilty and go to trial?
       THE DEFENDANT: Yes, ma’am.
       THE COURT: And do you wish to do that?
       THE DEFENDANT: No, ma’am. 32
       “Solemn declarations in open court carry a strong presumption of
verity.” 33 On numerous occasions during Sharper’s final plea hearing, he told


31 Doc. 551 at 4–7.
32 Doc. 551 at 9–10.
33 Blackledge, 431 U.S. at 74.



                                       10
this Court that he understood the terms of his plea agreement. He had
previously told this Court that he knew by pleading guilty that he was waiving
his right to directly appeal his sentence except in the limited circumstances
outlined in his plea agreement. He and his attorneys signed and read his initial
plea agreement and the supplement to that agreement. The record shows that
Sharper knew what his plea agreement entailed and that his attorneys had
discussed the agreement with him.
       Darren Sharper’s legal team consisted of highly experienced and well-
respected attorneys. 34 His plea agreement was the result of complex
negotiations meant to help Sharper avoid the possibility of several lifetimes in
jail on allegations that he drugged and raped numerous women in several
states. This Court believes that Sharper’s claim that he did not know the terms
of his plea agreement and that his attorneys had not counseled him regarding
the agreement is merely an attempt to avoid the harsh consequences of his
actions.
       Even if Sharper truly did not know that he waived his right to directly
appeal his sentence as part of his plea agreement, his ineffective assistance
claims would fail because he has not shown the required prejudice. “[I]n order
to satisfy the ‘prejudice’ requirement, the defendant must show that there is a
reasonable probability that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial.” 35 Sharper notes in the
memorandum in support of his § 2255 Petition that he “intended, and still
intends, to accept responsibility for his behavior. He does not seek to escape




34 See Provenzano v. Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998) (“Our strong reluctance
   to second guess strategic decisions is even greater where those decisions were made by
   experienced criminal defense counsel.”).
35 Hill v. Lockhart, 474 U.S. 52, 59 (1985).



                                             11
blame in this matter.” 36 Nowhere in Sharper’s Petition does he allege that he
would have avoided pleading guilty and instead gone to trial if he had known
that he would have to waive his right to appeal his sentence as part of his plea
agreement. Instead, Sharper describes the prejudice he suffered as follows:
because his attorneys did not tell him that he was waiving his right to appeal
his sentence as part of his plea agreement, the Fifth Circuit dismissed his
appeal; if he had been allowed to appeal his sentence, the Fifth Circuit would
have vacated this Court’s sentence and required this Court to render a new
sentence. Sharper’s claim of prejudice is entirely speculative, and it is not the
type of prejudice required to maintain an ineffective assistance of counsel
claim.
          Finally, this Court notes that at no point did this Court ever participate
in the plea negotiations in this case. Sharper argues that when this Court
rejected his 11(c)(1)(C) agreement, it expressed a “preference for a plea”
because it indirectly stated that Sharper was not required to withdraw his plea
of guilty. 37 This argument lacks merit. After rejecting the 11(c)(1)(C)
agreement, the Court stated:
          THE COURT: . . . Having rejected the agreement, Mr. Sharper, I
          explained to you when I first -- you first entered into this plea that
          I was not required to follow the plea agreement. Do you recall that?
          THE DEFENDANT: Yes, ma’am.
          THE COURT: Okay. Do you understand that I will give you an
          opportunity to withdraw your plea agreement?
          THE DEFENDANT: Yes, ma’am.
          THE COURT: Do you understand that if you choose not to
          withdraw your plea agreement, I may dispose of the case less
          favorably toward you than the plea agreement contemplated?


36   Doc. 557-1 at 38.
37   Doc. 557-1 at 34.

                                           12
          THE DEFENDANT: Yes, ma’am.
          THE COURT: Are you prepared to withdraw your plea agreement
          at this time or would you like additional time to consult with your
          attorneys? 38
          ...
          THE COURT: Mr. Sharper, as I told you, you may withdraw your
          plea of guilty at any time before sentencing is imposed.
          Accordingly, sentencing is set in this matter for March 3rd, 2016,
          at 9:30. Mr. Sharper, you will have the opportunity to withdraw
          your plea agreement at that time or at any time prior to that day.
          Otherwise, sentencing shall be imposed. 39
The record shows that this Court presented Sharper with numerous
opportunities to withdraw his guilty plea before this Court ultimately
sentenced him to 220 months in prison. The fact that the Court mentioned that
Sharper could choose to maintain his guilty plea does not constitute
interference with the plea negotiation process. Sharper has not alleged any
other manner in which this Court participated in his plea negotiations.
Because this Court never participated in Sharper’s plea process improperly,
his counsel never ever had an opportunity to object to such participation. As
such, Sharper’s claim of ineffective assistance of counsel on this ground has no
merit.
          Defendant Sharper’s trial counsel did not engage in any objectively
unreasonable conduct while representing him. Even if they had failed to inform
him of his appeal waiver, such a mistake would not have prejudiced Sharper
because he has not indicated that he would have changed his plea and gone to
trial if he knew the waiver was part of his plea agreement. To the contrary,
Sharper maintains to this day that he intends to accept responsibility for his




38   Doc. 259 at 11.
39   Doc. 259 at 13.

                                          13
criminal activity. Therefore, Sharper’s ineffective assistance of counsel claims
fail.


                                CONCLUSION
        For the foregoing reasons, Sharper’s § 2255 Petition is DENIED.


                        New Orleans, Louisiana this 9th day of July, 2019.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                      14
